DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 03/30/2015.
Status of Claims
Claims 1-10 filed on 06/11/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-10 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-10, even if the claims were directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of prioritizing maintenance schedule for railway crossing based on maximum spanning tree determined by Kruskal algorithm. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for prioritizing railway crossing flows, comprising: defining residence location nodes, daily-activity location nodes, and level crossing nodes within a zone of influence; generating a graph comprising the residence location nodes, the daily-activity location nodes, the level crossing nodes, and a set of edges, that connect the residence location nodes, the daily-activity location nodes, and the level crossing nodes; generating, for each level crossing node, a connected component including the residence location nodes, the daily-activity location nodes, and the level crossing nodes, including: defining one of the level crossing nodes as a root node of a maximum spanning tree and adding the root node to the connected component; repeating, until all reachable nodes of the graph are included in the connected component;  selecting an edge of the graph that is not in the connected component and has greater flow and is connected to any node added in the connected component, provided that the edge connects to a node that is not yet in the connected component and is not connected to a level crossing node other than the root node; including the edge in the connected component; and  including the node in the connected component;    and adding  flow values of all edges of the maximum spanning tree formed from the root node to obtain an added value, and assigning said added value to the root node; and obtaining a vector comprising the level crossing nodes  in a descending order of corresponding added values assigned to each level crossing node”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for prioritizing maintenance schedule for railway crossing based on maximum spanning tree determined by Kruskal algorithm. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 6 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 6 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-5 and 7-10 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for prioritizing maintenance schedule for railway crossing based on maximum spanning tree determined by Kruskal algorithm. As a result, claims 2-5 and 7-10 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 6 recites substantially similar limitations to those recited with respect to claim 1. Although claim 6 further recites “A memory storage medium storing computer-executable instructions”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 6 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-5 and 7-10 do not include additional elements that integrate the abstract idea into a practical application. Claims 2-5 and 7-10 include additional elements beyond those recited by independent claims 1 and 6 that do not recite an abstract idea. The additional elements of claims 2-5 and 7-10 include “remote sensing, image analysis, or querying databases” as in claim 3, “Kruskal algorithm” as in claim 5. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-5 and 7-10 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 6 recite substantially similar limitations to those recited with respect to claim 1. Although claim 6 further recites “A memory storage medium storing computer-executable instructions”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 6 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-5 and 7-10 do not include additional elements amounting to significantly more than the abstract idea. Claims 2-5 and 7-10 include additional elements beyond those recited by independent claims 1 and 6 that do not recite an abstract idea. The additional elements of claims 2-5 and 7-10 include “remote sensing, image analysis, or querying databases” as in claim 3, “Kruskal algorithm” as in claim 5. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-5 and 7-10 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to signals per se. Applicant has claimed memory storage medium storing computer-executable instructions and Applicant's specification fails to narrowly define memory storage medium storing computer-executable instructions to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a memory storage medium storing computer-executable instructions includes transitory propagating signals per se in view of the ordinary and customary meaning of memory storage medium storing computer-executable instructions, which are non-statutory subject matter. As a result, this claim 6 must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101.
In the present case, the Applicant’s specification fails to narrowly define memory storage medium storing computer-executable instructions to exclude transitory propagating signals anywhere in the specification.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623